ON PETITION FOR REHEARING.
Appellant, in its petition for rehearing, contends that if the fixtures which it is charged with converting were a part of the real estate, and not personal property, an action for 5.  conversion could not be maintained. But it appears by the pleadings *Page 265 
and the proof that the fixtures were theretofore attached to and a part of the building, and that appellant removed and converted them to its own use. Under such circumstances, the principle that must control is stated thus in Vol. 28 Amer.  Eng. Ency. of Law p. 654: If property constituting a part of the freehold is wrongfully severed therefrom by a trespasser, it immediately becomes a personal chattel, the title to which vests in the owner of the land, and he may maintain an action of trover therefor against the wrongdoer.
Authorities which sustain the principle are: Sampson v.Hammond (1854), 4 Cal. 184; Skinner v. Pinney (1882),19 Fla. 42, 45 Am. Rep. 1; Omaha, etc., R. Co. v. Tabor (1889),13 Colo. 41, 16 Am. St. 185; Greenebaum v. Taylor (1894),102 Cal. 624; Mooers v. Wait (1829), 3 Wend. (N.Y.) 104; Harlan
v. Harlan (1850), 15 Pa. St. 507, 53 Am. Dec. 612.
The petition for rehearing is denied.